DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/15/2022 has been entered.

Amendment
This Office Action is made in response to amendment, filed 4/15/2022. Claims 1, 7, 14, 20, and 21 have been amended, claims 4-6 and 15 canceled, and new claims 22 and 23 added. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 4/15/2022. 
With respect to Claim Rejections - 35 USC § 103, the independent claim1 has been amended to include “in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, and before displaying the respective augmented reality content, providing a notification corresponding to the respective reality augmented reality content for display on a second electronic device, separate from the electronic device, wherein input directed to the notification on the second electronic device initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content for display on the second electronic device, separate from the electronic device.” The Applicant submits that the referenced paragraphs of Ballard merely disclose sharing information retrieved/captured by one AR device with other AR devices. There is no disclosure in Ballard of splitting the presentation of content to two different devices. In response, the Examiner agrees, but the Examiner also notes that the claim language does cite “splitting the presentation of content to two different devices” as argued. The Applicant submits that Ballard fails to disclose, teach, or suggest at least "providing a notification corresponding to the respective augmented reality content for display on a second electronic device, separate from the electronic device, wherein input directed to the notification on the second electronic device initiates a process for displaying of the respective augmented reality content." In response, the Examiner agrees and finds Daniels (US 2016/0133230 A1) to teach these amended features.
The Applicant submits that amended claim 1 and its dependent claims are patentable over the cited references, and that amended claims 20 and 21 recite limitations similar to amended claim 1 are also patentable. In response, with respect to the applicant arguments of independent claims 1, 20, and 21, have been fully considered but they are moot in view of the new grounds of rejection (see rejections below). The Examiner also finds rejection for new claims 22 and 23, but by incorporating these two claims into the independent claims would help to narrow the claim, and with combination of the other claimed features of the independent claims may put the claim into an allowable condition, depending on how it is incorporated. The Examiner welcomes an interview if the Applicant would like to discuss.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 7-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donald F. Gordon, Pub No US 2012/0117584 A1 (hereafter Gordon) in view of Ballard et al., Pub No US 2015/0153571 A1 (hereinafter Ballard) and further in view of Major et al., Pub No US 2017/0188116 A1 (hereinafter Major) and further in view of Daniels et al., Pub No US 2016/0133230 A1 (hereinafter Daniels).

Regarding Claim 1, Gordon discloses a method comprising:
at an electronic device in communication with a display device and one or more input devices [FIG.1 & para.0032: Discloses a consumer electronic device 108 which is illustrated as a television (with a display) and having one or more input devices (communication network B and communication network C that is included in a distributed system for providing media content to a media device; and para.0055: Discloses the system may include user interface devices (plurality of inputs devices) including a wireless or wired keyboard 314, and a remote 315 for detecting user inputs from various components of the Media System 108 including the display (e.g., television) and other optional hardware components 316 such as content players 317 (e.g., DVD, VHS, Blu-Ray, Digital Video Recorder) and signal receivers 318 (e.g., cable box, satellite dish, etc.).]:
detecting that playback of content has reached a respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for media systems to detect playback positions that carry additional augmented or supplemental content data; and para.0181: Discloses the Media System 108 determines (966) a position (detecting that playback of content has reached a respective playback position) to begin presenting replacement media content based on a reference position. When the sequence of media content is identified (detected), the Content Replacement System 110 sends the Media System 108 replacement media content, where the replacement media content starts at a position relative to the fingerprint used to identify the sequence of media content.]; and
in response to detecting that the playback of the content has reached the respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for detecting playback positions (content has reached the respective playback position) that carry additional augmented or supplemental content data; and para.0132: Discloses when the Media System 108 detects the steganographic control data it also extracts (710) the steganographic control data from the media content. In response to detecting the steganographic control data (the playback position), the Media System 108 triggers (712) an action at the Media System 108 based at least in part on the control data.]:
in accordance with a determination that the respective playback position in the content is associated with respective augmented content corresponding to the content, providing a notification corresponding to the respective augmented content, separate from the electronic device, wherein input directed to the notification initiates a process for displaying of the respective augmented content [para.0193: Discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108. This additional content will typically include content that is in some way associated with the received sequence of media content that is currently being displayed or prepared for display at the Media System 108. The additional content may: provide information about the received sequence of media content, include information targeted to viewers of the received sequence of media content, and/or provide interactive capabilities related to the received sequence of media content. As one example, the additional content includes sequences of replacement content (e.g., targeted television advertisements) for replacing all or a portion of the sequence of media content at the Media System 108. As another example, the additional content includes informational supplemental content for display in conjunction with (e.g., next to or overlaying at least a portion of) the received sequence of media content; and para.0241: Discloses additional content can be supplemental content; and presenting the displayed sequence of media content includes displaying supplemental content (e.g., a channel recognition bar) that overlays or blends or replaces at least a portion of the received sequence of media content. As an example, the supplemental content may include a channel recognition bar that includes an displayed image (a notification) identifying the channel (e.g., including a text name of the channel or an icon/logo associated with the channel) where when selected initiates a process for displaying of the respective augmented content.]; and 
in accordance with a determination that the respective playback position in the content is not associated with the respective augmented content, forgoing providing the notification corresponding to the respective augmented content [para.0241: Discloses in some embodiments, the supplemental content is non-interactive (not associated with the respective augmented content), there is no way for the end-user to interact (forgoing providing the notification) with the supplemental content.].
Although Gordon discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108 and typically will include content that is in some way associated with the received sequence of media content that is currently being displayed [para.0193]. Gordon does not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content. However, in analogous art, Ballard discloses an apparatus and methods for representing and interacting with augmented reality content. Paragraph 0061 discloses mobile personal computing devices may include one or more portable displays used to overlay virtual objects with real world objects. Virtual content that relates to one or more real world objects (e.g., places, things, people, etc.) and that may be provided on a display may be referred to as Augmented Reality (AR) content. Such AR content may be provided on a display together with the real world objects to which the AR content relates. Further, the views of the real world objects on a display may correspond to computer generated representations of those objects or, in some embodiments (e.g., where at least a portion of the display passes or channels light), may correspond to actual, non-computer generated views of the objects. Para.0067 discloses a server system 110 may provide AR content to user system 120 based on information received from user system 120. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon in view of Ballard providing augmented reality content. One would be motivated at the time of the invention to provide this capability since mobile personal computing devices are increasingly capable of both displaying information for the user as well as supplying contextual information to other systems and applications on the device.(Ballard: para.0004). There is a desire to have AR content provided on a display together with the real world objects to which the AR content relates, providing users of AR systems with ability to control other devices or communicate with other users (Ballard: para.0061-63).
The combined teachings of Gordon and Ballard does not explicitly disclose before displaying the respective augmented reality content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Major discloses [para.0048] a confirmation prompt (a notification) is presented at the display where the user has the option to decline viewing of a commercial (segmented data) or to view. This prompt (notification) is displayed before the commercial (augmented reality content) is displayed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon and Ballard in view of Major to provide a notification before displaying augmented reality content. One would be motivated at the time of the invention to provide this capability since it is desirable to provide sufficient information to the user, such that the user may decide which commercials or advertisements to watch (Major: para.0004).
The combined teachings of Gordon, Ballard and Major do not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, and before displaying the respective augmented reality content, providing a notification corresponding to the respective reality augmented reality content for display on a second electronic device, separate from the electronic device, wherein input directed to the notification on the second electronic device initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content for display on the second electronic device, separate from the electronic device (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Daniels discloses in Fig. 2A and paragraph 0035, an on-site user uses a mobile digital device (MOD – first electronic device) and an off-site user uses an off-site digital device (OSDD – a second electronic device). Paragraph 0038 discloses the MOD (i.e., augmented reality system) sending edit invitations (i.e., notification) to the AR applications of off-site users (e.g., friends) running on their OSDDs via the cloud server (or a central server). Paragraph 0047 discloses users of other devices accept (i.e., confirmation input) the hot-edit event invitations. Paragraph 0038 discloses MOD sending (i.e., providing) on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs offsite (Displays on the second electronic device, separate from the electronic device). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon, Ballard and Major in view of Daniels to display augmented reality content on a second separate device. One would be motivated at the time of the invention to provide this offsite viewing capability so to not limit the number of people who can appreciate and experience an on-site augmented reality event at any given time (Daniels: para.0008).

Regarding Claim 2, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, and Gordon further discloses wherein the respective playback position is completed playback of a respective number of episodes of a collection of episodic content [para.0277: Discloses the first set of reference fingerprints could include reference fingerprints for episodes of television shows that are likely to have been recorded (completed) by the end-user.].

Regarding Claim 3, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, and Gordon further discloses wherein the respective playback position is a respective playback position within a given content item [para.0236: Discloses the Media System 108 determines a position to begin presenting the additional content based on the reference position. When the sequence of media content is identified, the Content Replacement System 110 sends the Media System 108 additional content, where the additional content starts at a position relative to the frame used to generate the comparison fingerprint used to identify the replacement sequence of media content (e.g., the position is ten frames after the frame associated with the fingerprint). The Media System 108 uses the stored fingerprint data about the location of the fingerprint and the information from the Content Replacement System 110 about the relative position of the fingerprint and an insertion point for the additional content to determine when to begin presenting the additional content at the Media System 108; and para(s).0259, 0262: Discloses comparing fingerprint with reference fingerprints in a first subset of reference fingerprints and matching items of reference content.].

Regarding Claim 7, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, and Ballard further discloses further comprising:
while the notification is displayed, receiving, via the one or more input devices, an indication of an input directed to the notification [FIG.5B & para.0123: Discloses a virtual menu 502 (notification) may include a nested menu, and the processing device of AR device 200 may be configured to cause a display of one or more submenu elements in response to a sensed selection (an input directed to the notification, the indication of the input being the displayed submenu) of a higher level menu element. As shown in FIG. 5B, virtual menu 502 is a nested menu, and sub-menu 503 may be displayed on display 204 in response to a sensed selection of a higher level menu item.]; and
in response to receiving the indication of the input directed to the notification, initiating the process for displaying the respective augmented reality content corresponding to the content [FIG.5B & para.0123: Discloses virtual menu 502 is a nested menu, and sub-menu 503 may be displayed on display 204 (the indication of the input being the displayed) in response to a sensed selection of a higher level menu item.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 7, and Ballard further discloses wherein the playback of the content occurs in a content playback application, and displaying the respective augmented reality content comprises displaying the respective augmented reality content in a second application, different than the content playback application [para.0067: Discloses AR content provided to user system 120 based upon requests received from user system 120 (first electronic device) or based on a detected and/or recognized object within a field of view of an imaging device(a second electronic device) associated with user system 120. In general, any type of AR content, including any desired form of information, can be provided from server system 110 to user system 120 based on the requirements of a particular application; and FIG.7A & para.0150: Discloses the processing device may cause an application associated with menu item 703 to be opened, such as a social media application installed on AR device 200 that allows user 401 to share a digital file with other users. The application may be one of the third party applications 362 provided in FIG. 3. In some embodiments, the processing device may cause interface of the application associated with menu item 703 to be displayed on display 204 (different than the content playback application) such that user 401 may perform further operations through the interface of the application.]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 9, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 8, Ballard further discloses wherein the process for displaying the respective augmented reality content includes downloading and installing the second application [para.0085; Discloses applications that are designed to work with the operating system 360 that either came with the AR device or were loaded (downloaded) by the user may reside in this third layer; and para.0269: Discloses AR device 200 may download tasks and workflows (applications) prior to the commencement of the work.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 10, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claims 8, Ballard further discloses wherein the process for displaying the respective augmented reality content includes:
in accordance with a determination that the respective augmented reality content is first augmented reality content, displaying the first augmented reality content in a first respective application [FIG.7A-C & para.0145: Discloses a selectable element of virtual menu (displaying the first augmented reality content) that is displayed by an AR device (processing done in a first respective application).]; and
in accordance with a determination that the respective augmented reality content is second augmented reality content, displaying the second augmented reality content in a second respective application, different than the first respective application [FIG.7A-C & para.0148: Discloses the processing device of AR device 200 may be configured to divide the area of virtual menu 702 into multiple selectable sections (selectable application buttons), such as sections 704-707 (selection launches different applications); and para.0150: Discloses the processing device (a first respective application) may cause an application (a second respective application) associated with menu item 703 to be opened, such as a social media application installed on AR device 200 that allows user 401 to share a digital file with other users.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 11, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 8, Ballard further discloses wherein the process for displaying the respective augmented reality content includes:
in accordance with a determination that the respective augmented reality content is first augmented reality content, displaying the first augmented reality content in the second application [FIG.5B: Discloses first augmented reality content 503 in the second application 502.]; and
in accordance with a determination that the respective augmented reality content is second augmented reality content, displaying the second augmented reality content in the second application [FIG.5B & para.0123: Discloses virtual menu 502 is a nested menu, and sub-menu 503 (second augmented reality content in the second application) may be displayed on display 204 in response to a sensed selection of a higher level menu item. For example, upon selection of the menu item "worn in" of the virtual menu 502 (first augmented reality content), the sub-menu 503 (second augmented reality content) may be displayed containing different levels of zoom-in options (in the second application). The virtual menu may be a text menu, a graphical interface, or a combination of text and graphics.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 12, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 7, Ballard further discloses wherein the playback of the content occurs in a content playback application, and displaying the respective augmented reality content comprises displaying the respective augmented reality content in the content playback application [para.0290: Discloses the user of AR device 200 (content playback application) may select video icon 2004 (augmented reality content) to play the video instruction.]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 13, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Ballard further discloses wherein the notification is displayed as an extension of a playback control element for the content, the playback control element displayed in a user interface other than a user interface in which the content is displayed [FIG.7A & para.0150: Discloses the processing device may cause an application associated with menu item 703 to be opened, such as a social media application installed on AR device 200 that allows user 401 to share a digital file with other users. The application may be one of the third party applications 362 provided in FIG. 3. In some embodiments, the processing device may cause interface of the application associated with menu item 703 to be displayed on display 204 such that user 401 may perform further operations through the interface of the application (an extension of a playback control element for the content).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 14, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Ballard further discloses wherein the notification is displayed on the second electronic, different than the electronic device, and an input directed to the notification on the second electronic device [para.0061: Discloses mobile personal computing devices may include one or more portable displays (plurality of displays) used to overlay virtual objects (notification) with real world objects; and FIG.1 & para.0069: Discloses user system 120 may be configured in the form of an AR device, such as a head mounted display (HMD). Although in the present disclosure user system 120 is described in connection with a HMD, user system 120 may include tablet devices, mobile phone(s), laptop computers, a wearable device, such as a smart watch, and any other computing device(s) known to those skilled in the art; and FIG.26: Discloses information to be received on one or more devices (second device)] causes:
display, via the second electronic device, of the respective augmented reality content [para.0197: Discloses a wearable AR device may be configured to initiate and maintain a communication link with another device, such as another AR device, a smartphone, a tablet, or other computing device. The communication link may include any electronic pathway through which two or more individuals may communicate (e.g., by speaking, sharing information, etc.) with each other.]; and
display, via the electronic device, of additional information related to the respective augmented reality content displayed on the second electronic device [FIG.13 & para.0209: Discloses a communication link 1305 may further allow user 1301 to communicate with users 1303 and 1304, who may possess (e.g., wear) devices of their own, such as AR devices 200B and 200C, respectively. For example, AR device 200 may determine that users 1302, 1303, and 1304 are part of a group, and therefore communication with any one of devices of 200A, 200B, and 200C may be replicated across all of the devices such that user 1301 may communicate (e.g., by speaking, sharing information, etc.) with each of users 1302, 1303, and 1304.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 16, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Ballard further discloses further comprising displaying, via the display device, a user interface dedicated to the content, wherein the user interface dedicated to the content includes a selectable option that is selectable to download an application for displaying the respective augmented reality content to the electronic device [para.0143: Discloses a predetermined dwell time threshold may selected by user 401 through a user interface of AR device 200. The display 204 may display a menu (downloaded application that displays the respective augmented reality content) with different values of the predetermined dwell time threshold to enable user 401 to make a selection. The display 204 may also display options such as opening an application.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 17, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 16, Ballard further discloses wherein:
in accordance with a determination that augmented reality content is available for the content, the user interface dedicated to the content includes a visual indication that augmented reality content is available that corresponds to the content [para.0084: Discloses AR device 200 may rely on a computer software application to instruct the glasses to render virtual objects on the display field of view. Virtual objects (visual identification) include, but are not limited to, text, images, models, icons. The user may view or interact with virtual objects using the hardware and software application associated with the AR glasses 200.], and
in accordance with a determination that augmented reality content is not available for the content, the user interface dedicated to the content does not include the visual indication that augmented reality content is available that correspond to the content [para.0289: Discloses in some embodiments, a text notification may be displayed in place of the video icon (does not include the visual indication) the user that a video instruction is available. In some embodiments, an audio notification (a non-visual indication), such as a ring tone, may alert the user that a video instruction is available.]. This claim is rejected on the same grounds as claim 16.

Regarding Claim 18, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 16, Ballard further discloses wherein the user interface dedicated to the content includes a selectable option that is selectable to display augmented reality content that corresponds to the content [para.0118: Discloses the AR device 200 may provide an interface for user 401 to select the menu positioning mode of the virtual menu. For example, a button may be placed on AR device 200 for user 401 to switch between the locked and unlocked modes. As another example, selectable options for the locked and unlocked modes may be displayed on display 204, and user 401 may select a desirable mode to display the virtual menu; and para.0124: Discloses a button may be placed on the AR device for user 401 to turn on or turn off the function of sight selection. As another example, a selectable option may be displayed on display 204 of AR device 200 for user 401 to tum on or off the function of selecting an item by sight.]. This claim is rejected on the same grounds as claim 16.

Regarding Claim 19, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Ballard further discloses further comprising:
detecting that second respective augmented reality content is available for viewing [FIG.5B & para.0123: Discloses virtual menu 502 may include a nested menu, and the processing device of AR device 200 may be configured to cause a display of one or more submenu elements in response to a sensed selection of a higher level menu element. As shown in FIG. 5B, virtual menu 502 (a first augmented reality content) is a nested menu, and sub-menu 503 (a second augmented reality content) may be displayed on display 204 in response to a sensed selection of a higher level menu item. For example, upon selection of the menu item "worn in" of the virtual menu 502, the sub-menu 503 may be displayed containing different levels of zoom-in options.]; and
in response to detecting that the second respective augmented reality content is available for viewing, and independent of playback progress through content, providing a notification corresponding to the second respective augmented reality content, wherein input directed to the notification corresponding to the second respective augmented reality content initiates a process for displaying of the second respective augmented reality content [FIG.5B & para.0123: Discloses virtual menu 502 may include a nested menu, and the processing device of AR device 200 may be configured to cause a display of one or more submenu elements in response to a sensed selection of a higher level menu element. As shown in FIG. 5B, virtual menu 502 (a first augmented reality content) is a nested menu, and sub-menu 503 (a second augmented reality content) may be displayed on display 204 in response to a sensed selection of a higher level menu item. For example, upon selection of the menu item "worn in" of the virtual menu 502, the sub-menu 503 may be displayed containing different levels of zoom-in options.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 20, Gordon discloses an electronic device, comprising:
one or more processors [para.0055: Discloses a Media System 108 (also referred to as a "client device" or "client computing device," or "consumer electronic device") comprises a CPU.];
memory [para.0055: Discloses the Media System 108 also comprises memory.]; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors [para.0055: Discloses the Media System 108  comprises a CPU for execution of programs and modules (instructions) stored in memory.], the one or more programs including instructions for:
detecting that playback of content has reached a respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for media systems to detect playback positions that carry additional augmented or supplemental content data; and para.0181: Discloses the Media System 108 determines (966) a position (detecting that playback of content has reached a respective playback position) to begin presenting replacement media content based on a reference position. When the sequence of media content is identified (detected), the Content Replacement System 110 sends the Media System 108 replacement media content, where the replacement media content starts at a position relative to the fingerprint used to identify the sequence of media content.]; and
in response to detecting that the playback of the content has reached the respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for detecting playback positions (content has reached the respective playback position) that carry additional augmented or supplemental content data; and para.0132: Discloses when the Media System 108 detects the steganographic control data it also extracts (710) the steganographic control data from the media content. In response to detecting the steganographic control data (the playback position), the Media System 108 triggers (712) an action at the Media System 108 based at least in part on the control data.]:
in accordance with a determination that the respective playback position in the content is associated with respective augmented content corresponding to the content, providing a notification corresponding to the respective augmented content, wherein input directed to the notification initiates a process for displaying of the respective augmented content [para.0193: Discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108. This additional content will typically include content that is in some way associated with the received sequence of media content that is currently being displayed or prepared for display at the Media System 108. The additional content may: provide information about the received sequence of media content, include information targeted to viewers of the received sequence of media content, and/or provide interactive capabilities related to the received sequence of media content. As one example, the additional content includes sequences of replacement content (e.g., targeted television advertisements) for replacing all or a portion of the sequence of media content at the Media System 108. As another example, the additional content includes informational supplemental content for display in conjunction with (e.g., next to or overlaying at least a portion of) the received sequence of media content; and para.0241: Discloses additional content can be supplemental content; and presenting the displayed sequence of media content includes displaying supplemental content (e.g., a channel recognition bar) that overlays or blends or replaces at least a portion of the received sequence of media content. As an example, the supplemental content may include a channel recognition bar that includes an displayed image (a notification) identifying the channel (e.g., including a text name of the channel or an icon/logo associated with the channel) where when selected initiates a process for displaying of the respective augmented content.]; and
in accordance with a determination that the respective playback position in the content is not associated with the respective augmented content, forgoing providing the notification corresponding to the respective augmented content [para.0241: Discloses in some embodiments, the supplemental content is non-interactive (not associated with the respective augmented content), there is no way for the end-user to interact (forgoing providing the notification) with the supplemental content.].
Although Gordon discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108 and typically will include content that is in some way associated with the received sequence of media content that is currently being displayed [para.0193]. Gordon does not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content. However, in analogous art, Ballard discloses an apparatus and methods for representing and interacting with augmented reality content. Paragraph 0061 discloses mobile personal computing devices may include one or more portable displays used to overlay virtual objects with real world objects. Virtual content that relates to one or more real world objects (e.g., places, things, people, etc.) and that may be provided on a display may be referred to as Augmented Reality (AR) content. Such AR content may be provided on a display together with the real world objects to which the AR content relates. Further, the views of the real world objects on a display may correspond to computer generated representations of those objects or, in some embodiments (e.g., where at least a portion of the display passes or channels light), may correspond to actual, non-computer generated views of the objects. Para.0067 discloses a server system 110 may provide AR content to user system 120 based on information received from user system 120. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon in view of Ballard providing augmented reality content. One would be motivated at the time of the invention to provide this capability since mobile personal computing devices are increasingly capable of both displaying information for the user as well as supplying contextual information to other systems and applications on the device (Ballard: para.0004). There is a desire to have AR content provided on a display together with the real world objects to which the AR content relates, providing users of AR systems with ability to control other devices or communicate with other users (Ballard: para.0061-63).
The combined teachings of Gordon and Ballard does not explicitly disclose before displaying the respective augmented reality content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Major discloses [para.0048] a confirmation prompt (a notification) is presented at the display where the user has the option to decline viewing of a commercial (segmented data) or to view. This prompt (notification) is displayed before the commercial (augmented reality content) is displayed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon and Ballard in view of Major to provide a notification before displaying augmented reality content. One would be motivated at the time of the invention to provide this capability since it is desirable to provide sufficient information to the user, such that the user may decide which commercials or advertisements to watch (Major: para.0004).
The combined teachings of Gordon, Ballard and Major do not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, and before displaying the respective augmented reality content, providing a notification corresponding to the respective reality augmented reality content for display on a second electronic device, separate from the electronic device, wherein input directed to the notification on the second electronic device initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content for display on the second electronic device, separate from the electronic device (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Daniels discloses in Fig. 2A and paragraph 0035, an on-site user uses a mobile digital device (MOD – first electronic device) and an off-site user uses an off-site digital device (OSDD – a second electronic device). Paragraph 0038 discloses the MOD (i.e., augmented reality system) sending edit invitations (i.e., notification) to the AR applications of off-site users (e.g., friends) running on their OSDDs via the cloud server (or a central server). Paragraph 0047 discloses users of other devices accept (i.e., confirmation input) the hot-edit event invitations. Paragraph 0038 discloses MOD sending (i.e., providing) on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs offsite (Displays on the second electronic device, separate from the electronic device). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon, Ballard and Major in view of Daniels to display augmented reality content on a second separate device. One would be motivated at the time of the invention to provide this offsite viewing capability so to not limit the number of people who can appreciate and experience an on-site augmented reality event at any given time (Daniels: para.0008).

Regarding Claim 21, Gordon discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions [para.55: Discloses a Media System 108 (also referred to as a "client device" or "client computing device," or "consumer electronic device") comprises a non-transitory computer readable storage medium that stores programs, modules and data structures.], which when executed by one or more processors of an electronic device [FIG.1 & para.0032: Discloses a consumer electronic device 108; and para.0055: Discloses a CPU for execution the programs and modules (instructions).], cause the electronic device to perform a method comprising:
detecting that playback of content has reached a respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for media systems to detect playback positions that carry additional augmented or supplemental content data; and para.0181: Discloses the Media System 108 determines (966) a position (detecting that playback of content has reached a respective playback position) to begin presenting replacement media content based on a reference position. When the sequence of media content is identified (detected), the Content Replacement System 110 sends the Media System 108 replacement media content, where the replacement media content starts at a position relative to the fingerprint used to identify the sequence of media content.]; and
in response to detecting that the playback of the content has reached the respective playback position [FIG.7 & para.0127-0129: Discloses utilizing steganography which is having watermarks inserted in the encoded stream allowing for detecting playback positions (content has reached the respective playback position) that carry additional augmented or supplemental content data; and para.0132: Discloses when the Media System 108 detects the steganographic control data it also extracts (710) the steganographic control data from the media content. In response to detecting the steganographic control data (the playback position), the Media System 108 triggers (712) an action at the Media System 108 based at least in part on the control data.]:
in accordance with a determination that the respective playback position in the content is associated with respective augmented content corresponding to the content, providing a notification corresponding to the respective augmented content, wherein input directed to the notification initiates a process for displaying of the respective augmented content [para.0193: Discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108. This additional content will typically include content that is in some way associated with the received sequence of media content that is currently being displayed or prepared for display at the Media System 108. The additional content may: provide information about the received sequence of media content, include information targeted to viewers of the received sequence of media content, and/or provide interactive capabilities related to the received sequence of media content. As one example, the additional content includes sequences of replacement content (e.g., targeted television advertisements) for replacing all or a portion of the sequence of media content at the Media System 108. As another example, the additional content includes informational supplemental content for display in conjunction with (e.g., next to or overlaying at least a portion of) the received sequence of media content; and para.0241: Discloses additional content can be supplemental content; and presenting the displayed sequence of media content includes displaying supplemental content (e.g., a channel recognition bar) that overlays or blends or replaces at least a portion of the received sequence of media content. As an example, the supplemental content may include a channel recognition bar that includes an displayed image (a notification) identifying the channel (e.g., including a text name of the channel or an icon/logo associated with the channel) where when selected initiates a process for displaying of the respective augmented content.]; and
in accordance with a determination that the respective playback position in the content is not associated with the respective augmented content, forgoing providing the notification corresponding to the respective augmented content [para.0241: Discloses in some embodiments, the supplemental content is non-interactive (not associated with the respective augmented content), there is no way for the end-user to interact (forgoing providing the notification) with the supplemental content.].
Although Gordon discloses additional content refers to virtually any kind of media content that can be presented at the Media System 108 and typically will include content that is in some way associated with the received sequence of media content that is currently being displayed [para.0193]. Gordon does not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content. However, in analogous art, Ballard discloses an apparatus and methods for representing and interacting with augmented reality content. Paragraph 0061 discloses mobile personal computing devices may include one or more portable displays used to overlay virtual objects with real world objects. Virtual content that relates to one or more real world objects (e.g., places, things, people, etc.) and that may be provided on a display may be referred to as Augmented Reality (AR) content. Such AR content may be provided on a display together with the real world objects to which the AR content relates. Further, the views of the real world objects on a display may correspond to computer generated representations of those objects or, in some embodiments (e.g., where at least a portion of the display passes or channels light), may correspond to actual, non-computer generated views of the objects. Para.0067 discloses a server system 110 may provide AR content to user system 120 based on information received from user system 120. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon in view of Ballard providing augmented reality content. One would be motivated at the time of the invention to provide this capability since mobile personal computing devices are increasingly capable of both displaying information for the user as well as supplying contextual information to other systems and applications on the device.(Ballard: para.0004). There is a desire to have AR content provided on a display together with the real world objects to which the AR content relates, providing users of AR systems with ability to control other devices or communicate with other users (Ballard: para.0061-63).
The combined teachings of Gordon and Ballard does not explicitly disclose before displaying the respective augmented reality content, providing a notification corresponding to the respective augmented reality content, wherein input directed to the notification initiates a process for displaying of the respective augmented reality content (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Major discloses [para.0048] a confirmation prompt (a notification) is presented at the display where the user has the option to decline viewing of a commercial (segmented data) or to view. This prompt (notification) is displayed before the commercial (augmented reality content) is displayed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon and Ballard in view of Major to provide a notification before displaying augmented reality content. One would be motivated at the time of the invention to provide this capability since it is desirable to provide sufficient information to the user, such that the user may decide which commercials or advertisements to watch (Major: para.0004).
The combined teachings of Gordon, Ballard and Major do not explicitly disclose in accordance with a determination that the respective playback position in the content is associated with respective augmented reality content corresponding to the content, and before displaying the respective augmented reality content, providing a notification corresponding to the respective reality augmented reality content for display on a second electronic device, separate from the electronic device, wherein input directed to the notification on the second electronic device initiates a process for displaying of the respective augmented reality content; and in accordance with a determination that the respective playback position in the content is not associated with the respective augmented reality content, forgoing providing the notification corresponding to the respective augmented reality content for display on the second electronic device, separate from the electronic device (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Daniels discloses in Fig. 2A and paragraph 0035, an on-site user uses a mobile digital device (MOD – first electronic device) and an off-site user uses an off-site digital device (OSDD – a second electronic device). Paragraph 0038 discloses the MOD (i.e., augmented reality system) sending edit invitations (i.e., notification) to the AR applications of off-site users (e.g., friends) running on their OSDDs via the cloud server (or a central server). Paragraph 0047 discloses users of other devices accept (i.e., confirmation input) the hot-edit event invitations. Paragraph 0038 discloses MOD sending (i.e., providing) on-site environmental information and the associated GPS coordinates to the server, which then propagates it to the OSDDs offsite (Displays on the second electronic device, separate from the electronic device). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gordon, Ballard and Major in view of Daniels to display augmented reality content on a second separate device. One would be motivated at the time of the invention to provide this offsite viewing capability so to not limit the number of people who can appreciate and experience an on-site augmented reality event at any given time (Daniels: para.0008).

Regarding Claim 22, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Major further discloses wherein playback of the content continues while the notification corresponding to the respective augmented reality content is displayed on the second electronic device [FIG.4A: Discloses at step 425 the notification is displayed as playback continues; and para.0024: Discloses when the auxiliary media object (e.g., ad identification banner picture or video clip) is displayed, the player device begins pre-fetching the video ad stream, with the assumption that the viewer may want to see it. If the viewer pushes "skip" before the commercial or ad started to play, the pre-fetched video ad stream is discarded and the player
devices start pre-fetching the next video ad stream; and para.0029: Discloses the programming receiver may be implemented as a specialized, remote control software application (i.e., "remote control app") deployed on a computing device, such as a smartphone, tablet, or "smart" television. In some embodiments, the remote control app is used cooperatively with an external presentation device 106 (a second electronic device), and includes functionality associated with the programming receiver 104.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 23, the combined teachings of Gordon, Ballard, Major and Daniels discloses the method of claim 1, Daniels further discloses wherein input directed to the notification causes the respective augmented reality content to be displayed by the second electronic device [para.0038: Discloses the MDD sends editing invitations (input directed to the notification) to the AR applications of off-site users (e.g., friends) running on their OSDDs via the cloud server (or a central server). The user sees a world that is fabricated by the computer based on the on-site data.]. This claim is rejected on the same grounds as claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finding et al., (US 2018/0253900 A1) – Discloses authoring and sharing augmented reality (AR) content using AR display devices [0018]. Also discloses a video or an animation showing how to fix or repair a machine may be displayed in the AR device when an apprentice level user approaches a defective machine. The AR device displays AR content generated based on recorded content data and sensor data from an authoring user of the AR device [0027].
Davila et al., (US 2012/0064204 A1) – Discloses an augmented reality (AR) module 218 that scans incoming video signal (604) to detect the video signal for a valid augmented reality marker [0175]. FIG.6 discloses AR module scans incoming video signal, user displays AR marker to video display, AR module recognizes AR marker, and AR module displays AR content [170-0177].
Piemonte et al., (US 2018/0293771 A1) – Discloses augmented reality information and anchor information may be transmitted at one instance, as combined media representing the augmented reality or as distinct pieces of information [0006]. The type of distinctiveness analysis in S410 may vary based on the type of anchor captured in S401 and/or type of anchor or anchor fingerprint used to replicate augmented reality in captured media [0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426